Citation Nr: 1731513	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities.

3. Entitlement to service connection for a skin disability.

4. Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for sleep apnea, including as secondary to PTSD.

(The issue of entitlement to service connection for a lower back disability is addressed in a separate decision.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.E.


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at video conference Board hearings in July 2013 before Veterans Law Judge (VLJ) Hyland and in November 2014 before VLJ Herman.  The July 2013 Board hearing addressed all the listed issues, except for the issue of entitlement to service connection for a skin condition.  However, because VLJ Hyland included substantive development directives concerning that issue in the December 2013 Board remand, the issue was previously considered by the full panel.  The November 2014 hearing addressed all the listed issues.  The Veteran waived his right to have a hearing on the issues before VLJ Skaltsounis at the November 2014 Board hearing.  Transcripts of the hearings are of record.

In March 2015, the Board remanded this matter for further development.  The matter has now returned for adjudication.


FINDINGS OF FACT

1. At its worse, the Veteran's bilateral hearing loss is characterized by numeric designation "I" in the left ear and "I" in the right ear and speech discrimination scores of 92 percent in the left ear and 92 percent in the right ear.

2. The Veteran's peripheral neuropathy of the lower extremities was not incurred in or caused by active military service and did not manifest to a 10 percent level within one year of his last exposure to an herbicide agent.

3. The Veteran does not have chloracne and his skin disability was not incurred in or caused by active service, to include herbicide agent exposure.

4. Any hypertension the Veteran did not have its onset in service or within a year of discharge and was not shown to be related to his active service or caused or aggravated by his service-connected PTSD.

5. The Veteran's sleep apnea was not incurred or caused by active service and was not caused or aggravated by the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.85 Diagnostic Code 6100, 4.86 (2016).

2. The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	(CONTINUED ON NEXT PAGE)



I. Duties to notify and assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The duty to notify has been met.  See January 2010, April 2010, and November 2010 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the claims file.  The Veteran has not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations in April 2010, January 2012, October 2012, and March 2016.  The VA examiners reviewed the service treatment records, reviewed the post service medical history, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided etiological opinions.  The collective examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

At the July 2013 hearing, the Veteran's friend argued that the April 2010 audiology examiner did not conduct an adequate examination based on "the results of the test and both in the law an in conjunction with the loss of hearing . . . we don't believe that the results of the test are accurate in the literal sense."  The Veteran was afforded a second VA audiology examination in March 2016.  The March 2016 examiner obtained results similar to the April 2010 examiner.  As the two tests, conducted approximately six years apart, gave similar results the Board does not find the Veteran's friend's arguments persuasive.  The examinations are found to be adequate and accurate.  

The Veteran's friend also stated that he believed the rater was biased under 38 C.F.R. §§ 4.23 & 4.70.  Section 4.70 deals with inadequate examinations.  As discussed above, the Board remanded for an additional examination, and those examinations have been found adequate.  Section 4.23 relates to the attitude of the rating officer.  The record does not indicate what the attitude of the rating officer was, but because the Board considers all the facts de novo, that is without deference to the previous rating officer, the Board's decision is not influenced by any improper attitude (perceived or otherwise).

The Board previously remanded this case in March 2015 in order for the RO to obtain records and additional examinations.  The RO associated the Veteran's more recent medical files with the record, and the Veteran was afforded several VA examinations on March 2016, as discussed above.  The Board is satisfied that its remand directive has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that there were any procedural defects other than those addressed above.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Increased Rating

Ratings for service-connected disabilities are determined by the application of the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as practicably can be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.

Criteria for evaluating hearing loss disabilities provide ratings from 0 (non-compensable) to 100 percent, based on the results of the combined tests.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86.  "Puretone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  The axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under diagnostic code 6100.

When the pure tone threshold at each of the four specified frequencies is 55 decibels or more, either Table VI or Table VIa may be used, whichever is more favorable to the Veteran.  38 C.F.R. § 4.86(a).  Additionally, either Table VI or VIa may be used when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Thereafter, the numeric designation will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran was afforded a VA audiology examination in April 2010.  The objective findings at that examination included pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
65
80
LEFT
25
25
30
55
75

The average pure tone threshold for 1000, 2000, 3000 and 4000 Hertz was 55 decibels for the right ear and 46.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The examiner opined that the Veteran's hearing loss had no effect on the Veteran's occupation and daily activities.

At the July 2013 hearing, the Veteran's friend argued that the April 2010 examination was inadequate as it was inaccurate and did not accurately represent the Veteran's hearing disability.  The Veteran reported that he had difficulty understanding spoken words.  The Veteran was employed at the time of the hearing and reported that his hearing loss affected his work "just sometimes."

At the November 2014 hearing the Veteran had testified that his hearing had gotten worse since his previous examination.  

The Veteran was afforded another VA audiology examination in March 2016.  The objective findings at that examination included pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
75
85
LEFT
10
25
20
55
75

The average pure tone threshold for 1000, 2000, 3000 and 4000 Hertz was 53.75 decibels for the right ear and 43.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear.  The examiner described the Veteran's functional impact as difficulty understanding words, in particular in noisy environments.  The examiner opined, however, that the hearing loss should not preclude the Veteran from obtaining or maintaining gainful employment.


For both the April 2010 and April 2016 examinations the objective measurements result in a numeric designation of I for the right ear and I for the left ear according to Table VI of 38 C.F.R. § 4.85.  Section 4.86 does not apply as the Veteran's pure tone thresholds were not at or above 55 decibels at each of the 1000, 2000, 3000, and 4000 Hertz levels and also were not above 70 decibels at the 2000 Hertz level.  38 C.F.R. § 4.86.  Accordingly, the designations of Table VI control.

According to Table VII, two "I" numeric designations correspond to a 0 percent disability rating.  Thus, the Veteran's non-compensable rating for hearing is correct and entitlement to a higher evaluation must be denied.

III. Other Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court of Appeals for Veterans Claims has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The examiner described the Veteran's functional impairment as a difficulty in understanding speech and conversation, particularly in noisy environments.  The examiner also opined that the Veteran's hearing loss should not impede his ability to work.  Difficulty understanding speech and difficulty hearing people are explicitly contemplated by the schedular ratings.  Thus the rating schedule is not inadequate and the first element of Thun has not been met.  Referral for extraschedular consideration of bilateral hearing loss is denied.

The Board may also consider referral for extra-schedular consideration based on the collective impact of multiple disabilities in exceptional cases where the individual evaluations fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  However, "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Veteran has not raised a claim of entitlement to service connection based on the collective impact of multiple disabilities, nor does a reasonable review of the record.  Extra-schedular consideration based on the collective impact of multiple disabilities need not be considered.

Finally, the Veteran has not raised a claim of total rating for compensation based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A reasonable reading of the record also does not raise the issue, at least because the Veteran testified to the Board that he was employed despite his service connected disabilities.  Therefore, the Board need not consider the application of TDIU as part of the Veteran's increased rating request.

IV. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The Veteran's personnel records show that he served in Vietnam and it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Early onset peripheral neuropathy is among the conditions enumerated in 38 C.F.R. § 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof the exposure to Agent Orange actually caused his skin condition.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

A. Neuropathy

The Veteran's service treatment records were negative for neuropathy or symptoms such as tingling or numbness in the feet.

In a July 2011 Agent Orange Registry evaluation, the provider wrote "peripheral neuropathy" under the assessment.  

A May 2013 doctor visit report noted that the Veteran reported that his feet tingled all the time.

At the July 2013 Board hearing the Veteran testified that the VA had given him a prescription for gabapentin for neuropathy of the feet.

At the November 2014 Board hearing, the Veteran testified that the VA doctors had diagnosed him with neuropathy of the feet, but did not state what had caused the neuropathy.

The Veteran was afforded a VA examination in March 2016.  The examiner opined that the Veteran's neuropathy was less likely than not related to service.  The examiner explained that there was nothing in the Veteran's service treatment records or medical records that indicated that the Veteran had signs or symptoms of peripheral neuropathy while in the military or within one year from separation.  The Veteran reported to the examiner that his symptoms began three to four years previously.  The examiner opined that the Veteran's neuropathy appeared to have onset since November 2009 and was not, therefore, "early-onset peripheral neuropathy" and was not the result of Agent Orange exposure.  The examiner explained that the Veteran's medical records indicated that the Veteran had low B12 levels around that time, which could cause the neuropathy symptoms.  The examiner concluded that the Veteran's neuropathy likely developed in the more recent years as the result of a B12 deficiency or some other etiology unrelated to service.  

An August 2016 annual examination noted that the Veteran was negative for tingling and numbness.

The VA examiner diagnosed the Veteran with peripheral neuropathy of the feet, which satisfies Shedden element (1).

The Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange.  This satisfies Shedden element (2).

The nexus requirement of Shedden element (3), however, has not been met.  As discussed above, the Veteran only began experiencing symptoms of peripheral neuropathy within the last decade, which was decades after service.  None of the Veteran's doctors attributed the Veteran's neuropathy to herbicide exposure or otherwise to service.  The March 2016 VA examiner opined that the neuropathy was not service connected or related to Agent Orange exposure and proposed that the Veteran's neuropathy more likely came from the residuals of a B12 deficiency or some other non-service related etiology.  Although the Veteran in filing the claim for service connection implied that his neuropathy was related to his service, the etiology of neuropathy is not readily observable by a lay individual.  The VA examiner has medical experience and training that the Veteran does not, and this experience lends significant weight to the VA examiner's opinion.  The weight of the evidence is against a finding that the Veteran's neuropathy was incurred in or caused by service, and direct service connection must be denied.

The Veteran's peripheral neuropathy also cannot be presumed to be service connected under 38 U.S.C.A. § 1116.  The only qualifying presumptive neuropathy is early onset peripheral neuropathy.  See 38 C.F.R. § 3.309(e).  The VA examiner opined that the Veteran's peripheral neuropathy was not early-onset peripheral neuropathy.  The weight of the evidence supports the examiner's opinion as the Veteran's neuropathy did not onset until late in life, and there have been no opinions contradicting the examiner.  Presumptive service connection must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for peripheral neuropathy must therefore be denied.

B. Skin Disability

The Veteran's service treatment records did not report signs or symptoms of a skin condition.

In a December 2012 note, the provider reported that the Veteran had scaly spots on both arms for the last two to three years.  The Veteran was treated with cryotherapy.

At a May 2013 annual visit, the provider reported that the Veteran did not have lesions, dry skin, itching or hives.

In a November 2013 dermatology consult, the Veteran complained of lesions on his cheek and back.  The dermatologist provided a provisional diagnosis of basal cell carcinoma.  The Veteran reported a history of skin cancer on his left eyelid twenty years prior.

In December 2013 a pathologist reported that a skin shave from the Veteran's right cheek was basal cell carcinoma.  

In a July 2014 VAMC visit, the Veteran reported some scaly left temporal and scalp lesions.

At the November 2014 Board hearing the Veteran testified that he had an initial diagnosis of chloracne of the hands and feet approximately three years prior (i.e., 2011).

At his August 2015 annual doctor visit, the Veteran reported no skin conditions.  The doctor noted that there were no lesions on the skin.

In a December 2015 VAMC visit, the Veteran reported scaly scalp lesions.  The doctor reported actinic keratoses: three spots on the crown, one on the left ear, three on the right ear and one on the dorsal left thumb base.  These were treated with liquid nitrogen.  

The Veteran was afforded a VA examination in March 2016.  The examiner noted that the Veteran had a history of actinic keratoses and basal cell carcinoma.  The examiner opined that the Veteran's skin problems were related to sun damage, which the examiner related to the Veteran's work at a utility company for many years.  The examiner further noted that the Veteran did not have any current skin lesions and that the skin condition would not affect the Veteran's ability to work.  The examiner concluded that the Veteran had "classic" sun induced precancerous changes that were not related to herbicide exposure, but instead were due to sun exposure over a lifetime.

In a May 2016 physical examination, the doctor noted two likely actinic keratosis spots on the Veteran's wrist and occiput.

In an August 2016 biopsy note, the dermatologist identified chronically excoriated actinic keratosis from a biopsy of the Veteran's neck.

The weight of the evidence provides that the Veteran has had actinic keratoses and basal cell carcinoma, but not chloracne.  The Veteran has been seen and diagnosed by multiple dermatologist and medical experts, and they have consistently rejected a diagnosis of chloracne.  Moreover, to be presumptively service connected under 38 U.S.C.A. § 1116, chloracne must manifest within one year of the Veteran's last in-service exposure to the herbicide.  The Veteran went decades after service without manifesting his skin condition.  Presumptive service connection must be denied.

However, direct service connection must still be considered.

The Veteran has actinic ketoses and has had basal cell carcinoma.  These satisfy Shedden element (1).

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  This satisfies Shedden element (2).

Nexus, or Shedden element (3), is lacking.  The medical examiner opined that the Veteran's skin conditions were "classic" sun-related skin conditions from his long history of working outdoors, and not the result of herbicide exposure.  This weighs strongly against service connection.  Although the Veteran may believe that his skin condition is service connected, the etiology of skin lesions is not amenable to lay determination.  He does not allege chronicity or continuity of symptoms since service.  Thus the weight of the examiner's experience and training controls and service connection must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for skin disability must therefore be denied.

C. Hypertension

For VA disability purposes, "the term hypertension means that the diastolic blood pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  In addition, hypertension or isolated systolic hypertension "must be confirmed by readings taken two or more times on at least three different days."  Id.

The Veteran was not diagnosed or treated for hypertension while in service.  There is also no indication that his blood pressure during service met the VA definition of hypertension.  The Veteran does argue the contrary.

In a September 2008 primary care examination report, the Veteran was not diagnosed with, or identified as having a history of, hypertension.  The Veteran was not taking blood pressure medication.  His blood pressure was measured at 138/73.

In a July 2010 evaluation, the Veteran's blood pressure was measured at 148/64 on the left and 140/66 on the right.  The Veteran was not on blood pressure medication at the time.  The doctor did not include a diagnosis of hypertension, although he did note a number of other cardiac defects.

In an August 2010 reading, the Veteran's blood pressure was reported at 140/83.  In another August 2010 reading, the Veteran's blood pressure was reported at 132/75.

In September 2010, the Veteran's baseline blood pressure was measured at 130/60.  The plan included the statement "mild hypertension."

In a July 2011 Agent Orange Registry evaluation, the Veteran's blood pressure was measured to be 151/82.  

In August 2011, the Veteran's blood pressure was measured at 123/60.  The Veteran was reported to be taking a beta-blocker.

The Veteran was afforded a VA examination for his hypertension in January 2012.  The examiner opined that the Veteran's hypertension was less likely than not due to his PTSD.  The examiner explained that "though there are many correlations and associations there has been no definitive link between stress and the development of hypertension."  The examiner discussed the article in the claims file from the Journal of the World Psychiatric Association, stating that the article uses words such as "suggested" to indicate that the link is uncertain.  The examiner continued to state that acute stress will transiently elevate blood pressure, but such temporary elevation does not aggravate or cause underlying hypertension.  The examiner concluded that the medical literature did not support a finding that the Veteran's hypertension was caused or aggravated by his PTSD.  

The Veteran's blood pressure was measured at 116/72 in April 2013

At the July 2013 Board hearing, the Veteran testified that he was being treated at VA for hypertension with medication.  The Veteran's friend argued that the Veteran's hypertension was secondary to his PTSD.

At the November 2014 Board hearing, the Veteran testified that he was diagnosed with hypertension in 2009.  The Veteran's friend again argued that the hypertension was secondary to PTSD.

In an August 2015 the Veteran reported for an annual visit.  The report indicated that the Veteran was taking two medications for his heart (non-ischemic heart disorders) that also could lower blood pressure.  His blood pressure was reported as 129/70.  The report identified essential hypertension as a problem for the Veteran.

The Veteran's blood pressure was measured as 103/52 in December 2015.

The Veteran was afforded a VA examination in March 2016 for hypertension.  The examiner noted that the Veteran's VAMC records first mentioned a diagnosis or treatment for hypertension in 2012.  The Veteran reported an onset of hypertension in 2006.  The examiner noted that the Veteran's blood pressure readings at separation were not hypertensive.

The examiner noted that medical studies had indicated an association between hypertension and PTSD as well as other anxiety states.  The examiner opined that it was not clear from the studies, however, whether there is a causal relationship such that anxiety (or PTSD) was the cause of the hypertension in any of the studies.  The examiner explained that various factors, such as underlying personality traits, disorders of the hypothalamic-pituitary axis, genetic predispositions, environmental factors, and other disease processes could result in an increase in the prevalence of both diseases in the same individuals.  The examiner supported her conclusion by citing to an article where anxiety was not associated with an increased risk of hypertension.  The examiner concluded that it was less likely than not that the Veteran's hypertension was caused by the service connected PTSD.  The examiner further concluded that the Veteran's PTSD did not aggravate the Veteran's hypertension.

The Board initially notes that it remains unclear as to whether the Veteran has hypertension for VA disability purposes.  The Veteran's blood pressure has consistently been below the 160/90 cutoff for hypertension under VA regulations.  It is also acknowledged that the Veteran's medication for his heart lowers blood pressure as well, and that the Veteran is now on blood pressure medication.  Yet, even before he was on that medication, his blood pressure was not high enough to be considered hypertension for VA disability purposes.  As VA regulations require six measurements on three days above 160 systolic or above 90 diastolic, the Veteran cannot be said to have what the regulations consider hypertension for disability purposes.  Service connection under any theory cannot be granted without a diagnosis that satisfies VA regulations.


Nevertheless, even accepting that the requirements for a diagnosis of hypertension have been met, nothing in the records indicates that the Veteran's hypertension is directly related to service.  Nor has the Veteran stated that it was.  Given the long time delay between service and onset of the Veteran's hypertension, and the lack of any indication that it was directly caused by service, direct service connection must be denied.

Although hypertension is a qualifying chronic disease, the Veteran did not report symptoms of hypertension within one year of service.  Nor has the Veteran claimed that he had symptoms of hypertension within one year from service.  Accordingly, presumptive service connection is denied.

Service connection under the "continuity of symptomatology" theory must also be denied as the Veteran has not reported continuous symptoms of hypertension since service.

The weight of the evidence is also against finding secondary service connection to the Veteran's PTSD.  The Veteran has put forth scientific articles that indicated there could be a correlation between people with hypertension and people with PTSD.  Correlation, however, is not causation, and service connection requires causation.  These articles also do not in any way relate the Veteran's hypertension to his PTSD.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").

Moreover, both VA examiners opined that the Veteran's hypertension was not secondary to his PTSD because the overall literature did not find a causal link between PTSD (or anxiety in general) and hypertension.  The Board weighs their findings more heavily than the articles cited by the Veteran as the examiners relied on the wider medical literature and put the cited articles in context.  Their findings are also not inconsistent with the articles, as the articles do not claim or provide direct evidence that a causal link exists.  Secondary service connection for hypertension must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for hypertension must therefore be denied.

D. Sleep Apnea

The Veteran did not have signs or symptoms of a chronic sleep disorder noted in his service treatment records, and did not have either a diagnosis or treatment for sleep apnea while in service.

The Veteran was afforded a VA examination for sleep apnea in October 2012.  The examiner opined that the Veteran's sleep apnea was not secondarily caused or aggravated by his service connected PTSD.  The examiner explained by stating that obstructive sleep apnea is a mechanical disturbance in the body and not affected by the psychiatric effects of PTSD.

At the July 2013 Board hearing, the Veteran claimed that his sleep study was secondary to his PTSD.  The Veteran's friend argued that there were studies from researchers at a VA Hospital in Los Angeles that correlated PTSD and sleep apnea.  The Veteran testified that he had had a sleep study conducted, which did diagnose him with apnea.

At the November 2014 Board hearing the Veteran testified that he had nightmares and difficulty sleeping.  He further testified that he could not breathe like he should be able to due to Agent Orange.  However, he acknowledged that no medical professional had told him that his sleep apnea was related to Agent Orange exposure.  It was only his personal theory.

The Veteran was afforded a VA examination in March 2016.  The examiner opined that the Veteran's obstructive sleep apnea (OSA) was less likely than not caused or aggravated by his PTSD.  The examiner explained that OSA and PTSD were separate and distinct conditions.  OSA was a physical condition caused by the recurrent collapse of the pharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  The examiner further explained that although sleep disturbances are common with PTSD, PTSD does not cause or aggravate the anatomical or physiological changes associated with sleep apnea, namely the recurrent collapse of the pharyngeal airway during sleep.

The weight of the evidence is against a finding that the Veteran's OSA is secondary to his PTSD.  Two VA examiners opined that obstructive-type sleep apnea could not be caused by PTSD because OSA occurs when the throat closes off during sleeping.  The examiners explained that PTSD does cause the throat to close off.  

The Veteran's testimony that he has sleep disturbances is credited, but as the examiner explained, sleep disturbances associated with PTSD are not the same thing as the mechanical condition of OSA.  Thus while the Veteran is competent and credible in saying he has trouble sleeping, his trouble sleeping does not mean that the PTSD caused or aggravated his OSA.  Such requires a level of medical competency that the Veteran does not possess.

The Veteran's friend also argued at the July 2013 hearing that doctors at a VAMC in Los Angeles published an article correlating the incidence of OSA with PTSD.  However, even if accepted as true, as discussed above, correlation does not imply causation.  The articles submitted and referenced do not provide evidence that PTSD causes OSA, merely that there are a number of people with both.  The Board will not speculate about the reason for the reported correlation without evidence of a causative effect.  As the studies are not clear to causation, the Board weighs the VA examiners' opinions that the Veteran's OSA was not caused by his PTSD more heavily.  Secondary service connection must be denied.

The Veteran did not raise direct service connection for his OSA, and there is no evidence of an in-service incurrence of OSA or other in-service event leading to OSA, to include exposure to herbicide agents.  Service connection for OSA also cannot be granted on a direct basis

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for sleep apnea must therefore be denied.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for hypertension, including as secondary to PTSD, is denied

Entitlement to service connection for sleep apnea, including as secondary to PTSD, is denied.



			
	MARTI N. HYLAND	MICHAEL J. SKALTSOUNIS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


